Exhibit 16.1 Securities and Exchange Commission Station Place 100 F St., NE Washington, D.C.20549 RE: Excellency Realty Investment Trust, Inc. Commission File No. 000-50675 Commissioners: We have read the statements made by Excellency Realty Investment Trust, Inc. (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K/A of Excellency Realty Investment Trust, Inc. dated June 6, 2008. We agree with the statements concerning our Firm in such Form 8-K/A. Very truly yours, /s/ WEINBERG & COMPANY, P.A. WEINBERG & COMPANY, P.A. Certified Public Accountants Boca Raton, Florida June 11, 6100 Glades Road ● Suite 314 Boca Raton, Florida 33434 Telephone: 561.487.5765 Facsimile: 561.487.5766 1925 Century Park East● Suite 1120 Los Angeles, California 90067 Telephone: 310.601.2200 Facsimile: 310.601.2201 www.cpaweinberg.com Room 2707, 27/F Shui On Centre ● 6-8 Harbour Road Wanchai, Hong Kong, P.R.C. Telephone: 852-2780-7231 Facsimile :
